OFFICE OF THE AITORNEY GENERAL OF TEXAS




   This wfll a0
Haa* Yor Xunsohlk, Q~sml~or,           mgo I!

F6J-l uoaoe T&U. artlol8r,          8, upcwa6a, Mod, La part,
8e 141lal41
    “Art, 61694
        X0 fomlo shall b6 8aploysd ln any laundry
    r0r isorbthan fifty-fourhour8 in ana aalonder
    week8 tha houm   ot au&i enployment to bo lo W-
    ranged al to per&&the anploymaatof suoh ro-
    ml* '0: rrnftlrpsa0 that sb* ohalL n& work
    mr6Wmnammxlmum      of ele?enhour@ &win& the




     "Art. lab34
        a rOi&hh6h6u b4        OJfiPw6al

        **a+4
        *%4 In aay lawdry or ol68aingand proubg
     ~~abliahmant ior IIIWO tbaa flf'ty-four (54)
     hours irr-oar (1) MlonQr    woks %~LO bourn of
     work to be w ~-4         a8 to psnnib t&e Unproy-
     mfmtarmmhiomUatanytirmnothddM
     &allworknare    thanaamxlaum
     hourr alaringt&o~twalty-anlr
     Qr al4 (1) day*
        a **ecu
                   332




FIRST ASSISTANT
ATTORNEY GENERAL